DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/034429.
Claim 1
 	CN 105651785 a discloses a controller (Fig. 2, Ref. 170); a camera (Fig. 2, Ref. 111) responsive to the controller for capturing images (Para. 0076); an objective lens (Fig. 2, Ref. 120) able to capture submicron scale features on the sample component (Para. 0079); a pulsed light source (Fig. 2, Ref. 118; Para. 0164) which generates light pulses through the objective lens (Fig. 2, Ref. 120); and operation of the camera (Fig. 2, Ref. 111) being synchronized with operation of the pulsed light source (Fig. 2, Ref. 118) such that the camera (Fig. 2, Ref. 111) is controlled to acquire images (Para. 0076), using the objective lens (Fig. 2, Ref. 120), during a time interval while the pulsed light source (Fig. 2, Ref. 118) is providing light pulses illuminating a portion of the sample (Fig. 2, Ref. 101) component, with the light pulses traveling through the objective lens (Fig. 2, Ref. 120) and being received by the camera (Fig. 2, Ref. 111) 

    PNG
    media_image1.png
    458
    588
    media_image1.png
    Greyscale

Claim 4
 	WO 2013/034429 discloses a movable stage (Fig. 1, Ref. 52) for supporting the sample component (Fig. 2, Ref. 130) and enabling movement of the sample component (Fig. 2, Ref. 101).
Claim 5
 	WO 2013/034429 discloses the movable stage comprises a motorized stage (Para. 0075).
Claim 9
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/034429 in view of CN 105651785 A.
Claim 10
	WO 2013/034429 substantially teaches the claimed invention except that it does not show a beam splitter for redirecting light pulses reflecting off of the sample component toward an aperture of the camera while the camera is turned on to capture an image. CN 105651785 A  shows that it is known to provide a beam splitter for redirecting light pulses reflecting off of the sample component toward an aperture of the camera while the camera is turned on to capture an image (See Fig. 1) for a device for measuring properties of a sample. It would have been obvious to combine the device of WO 2013/034429 with the pulses reflected of the surface of the sample of CN 105651785 A before the effective filing date of the claimed invention for the purpose of providing all the optical components on one side of the sample, therefore allowing the device to be more smaller and compact.
 a beam splitter for redirecting light pulses reflecting off of the sample component toward an aperture of the camera while the camera is turned on to capture an image

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/034429.
Claims 2-3
	WO 2013/034429 discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond or the pulsed light source provides light pulses each having a duration of no longer than 10 ns. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2013/034429 with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 6-8

Claim 11
 	WO 2013/034429 discloses an electronic controller (Fig. 2, Ref. 170); a camera (Fig. 2, Ref. 111) responsive to the controller Fig. 2, Ref. 170) for capturing images (, the camera including an aperture; an objective lens (Fig. 1, Ref. 41) able to capture submicron scale features on the sample component; a pulsed light source (Fig. 1, Ref. 11) which is controlled to generate light pulses (Fig. 1, Ref. 21); a beam splitter (Fig. 1, Ref. 30) for directing light pulses at least one of having passed through the sample component or having been reflected from the sample component (Fig. 1, Ref. 51, Reflected), toward the aperture of the camera (Fig. 1, Ref. 62; pinhole); operation of the camera (Fig. 2, Ref. 111) being synchronized with operation of the pulsed light source (Fig. 2, Ref. 118) such that the camera (Fig. 2, Ref. 111) is controlled to acquire images (Para. 0076), using the objective lens (Fig. 2, Ref. 120), during a time interval while the pulsed light source (Fig. 2, Ref. 118) is providing light pulses illuminating a portion of 
 	WO 2013/034429 discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2013/034429 with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 12
 	WO 2013/034429 discloses the stage comprises a movable stage (Fig. 2, Ref. 130).  
Claim 13-14
 	WO 2013/034429 discloses the claimed invention except for the objective lens comprises a numerical aperture of at least 0.5; the camera is turned on and off in accordance with a frequency of between 1 Hz and 20kHz. or software for stitching separate images together to form a larger composite image. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2013/034429 with the numerical aperture camera frequency and software since it was well known in the art that that 
Claim 15
 	WO 2013/034429 discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of no longer than 10 ns. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2013/034429 with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
 	WO 2013/034429 discloses the camera comprises at least one of a CMOS device or a charge coupled device (CCD) (Para. 0074).  
Claim 17
 	WO 2013/034429 discloses the electronic controller controls (Fig. 2, Ref. 170) movement of the stage (Fig. 2, Ref. 130).  
Claim 18
 	WO 2013/034429 discloses generating a plurality of light pulses (Para. 0164) directed at the sample (Fig. 2, Ref. 101); directing the light pulses through an objective lens (Fig. 2, Ref. 120) having a numerical aperture which provides a resolution sufficient to identify submicron 
 	WO 2013/034429 discloses the claimed invention except for the pulsed light source provides light pulses each having a duration of not longer than one microsecond. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2013/034429 with the different pulse durations or frequency since it was well known in the art that using different pulse or durations times reduces the amount of noise detected by the camera, therefore making the device more sensitive. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 19
 	WO 2013/034429 discloses the claimed invention except for the objective lens comprises the camera is turned on and off in accordance with a frequency of between 1 Hz and 20kHz. or software for stitching separate images together to form a larger composite image. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/034429 in view of CN 105651785 A.
Claim 20
	WO 2013/034429 substantially teaches the claimed invention except that it does not show a beam splitter for redirecting light pulses reflecting off of the sample component toward an aperture of the camera while the camera is turned on to capture an image. CN 105651785 A  shows that it is known to provide a beam splitter for redirecting light pulses reflecting off of the sample component toward an aperture of the camera while the camera is turned on to capture an image (See Fig. 1) for a device for measuring properties of a sample. It would have been obvious to combine the device of WO 2013/034429 with the pulses reflected of the surface of the sample of CN 105651785 A before the effective filing date of the claimed invention for the purpose of providing all the optical components on one side of the sample, therefore allowing the device to be more smaller and compact.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/17/2022, with respect to the rejection(s) of claim(s) 1-20 under USC 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013/034429.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	March 28, 2022